Judgment, Supreme Court, Bronx County (Elrich Eastman, J., at suppression hearing and trial; Herbert Shapiro, J., at sentencing), rendered May 13, 1987, which convicted defendant, upon jury verdict, of two counts of robbery in the first degree and one count of criminal use of a firearm in the first degree, and sentenced him, as a persistent violent felon, to a term of from 15 years to life imprisonment, unanimously affirmed.
Defendant argues he was deprived of a fair trial by virtue of the prosecution’s failure to disclose a juvenile delinquency adjudication of one of the two complainants who testified at trial, and by the trial court’s refusal to permit cross-examination as to the acts underlying that eyewitness’s separate pending criminal indictment. We decline to address the first contention as the record fails to establish any such juvenile delinquency adjudication, let alone any facts concerning disclosure or nondisclosure thereof. As to the second contention, while we find it preserved, and hold that it was error for the trial court to bar cross-examination of this complaining eyewitness as to the alleged immoral acts underlying his pending criminal indictment (People v Parsons, 112 AD2d 250), we conclude that such error was harmless in view of the overwhelming proof of guilt in this case, including the corroborating testimony of a second complaining eyewitness, the circumstances in which defendant was found by police, minutes after *209the incident, and defendant’s subsequent statements to police and the victim’s relatives (People v Crimmins, 36 NY2d 230). Concur—Murphy, P. J., Kupferman, Asch, Wallach and Rubin, JJ.